Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 21, 1998 (People v Williams, 253 AD2d 833 [1998]), affirming a judgment of the Supreme Court, Queens County, rendered November 8, 1993.
*1029Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Florio, Krausman and Luciano, JJ., concur.